Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendments filed on May 2, 2022.

Claims 1 and 2 are pending and have been amended.

All prior rejections are withdrawn in view of applicant’s amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites the limitation “exposing the washable carpet to a second heating step via a wash procedure that includes drying at 290 °F” which is considered new matter. The only reference in applicant’s specification to drying at 290 °F is example 1, which only teaches pre-shrinking the carpet in a dryer after pressing with the nitrile rubber, this is not via a wash step as claimed. The “via a wash step” is not described or defined in the original claims and specification and is considered new matter. Applicant only has basis for drying at 290 °F after applying the nitrile backing. It is noted this step is conventional and is disclosed in other prior art such as US 2003/0129354, paragraphs 0035-0036) and US 6,296,919 (example). 

Claim 2 recites the limitation “dimensions of the at least one washable carpet tile remain unchanged after exposure to the at least one wash cycle” which is considered new matter. Applicant only indicates the carpet tiles withstand exposure to at least one wash cycle, which is not equivalent to saying they remain unchanged. In paragraph 0083 applicant indicates the carpet tile survived 5 commercial washes and got a “pass” rating but “pass” indicates the carpet did not fall apart (paragraph 0056). This example further indicates dimensional stability was exhibited but doesn’t define this as meaning dimensions were identical or unchanged. Small changes in dimensional can be present without being visible to the naked eye as a “no visible shrinkage” assessment from applicant’s examples 12 and 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as obvious over Worth (US 6,790,042) in view of Kobayashi (US 2004/0062899), Brumbelow (US 2003/0211280), Muller (US 2013/0177733) and Hoyt (US 2002/0012794). 
Worth teaches it is known to provide small scale tiles for prospective purchasers to physically manipulate in a display prior to actual installation in their homes (abstract). In figure 1, the tiles are bordered and inserted with the center tile being inserted in the middle and bordered around by other carpet tiles. Worth teaches the display system has a support surface and discrete manually manipulatable carpet tiles which have surface designs, patterns to provide a proposed arrangement of floor covering tiles across an underlying floor surface (column 2, lines 65). 30 is the support that border the tiles and 40 are the different tiles which fit inside the support which forms the border (see figure 3). Furthermore the support will hold multiple tiles and in figure 1, the middle carpet tile is surrounded by 8 other carpet tiles making the border, so the middle tile is bordered by the other tiles.
Worth does not teach the composition of the carpet system and tiles or the wash durability and preshrinking. 
Kobayashi teaches tufting yarns into a nonwoven primary backing (paragraph 0022-0023, claim 3) to form a face composite, printing the face composite (paragraph 0023), providing a layer of unvulcanized acrylonitrile rubber (paragraph 0024,0028), adhering the face composite to the layer of unvulcanized rubber and using a vulcanizing process (paragraph 0029-0032) to form a washable carpet tile (paragraph 0015,0016,0039) having a vulcanized rubber backing (paragraph 0029-0032). Kobayashi teaches pre-shrinking the carpet by heat exposure (paragraph 0026) and heating to 180-220 degrees C during vulcanizing, which meets the claimed limitation of heating and would cause the tufted pile nonwoven substrate to preshrink, and cutting the carpet into tiles (paragraph 0031, claims 11-13). Kobayashi teaches the tiles are cut into squares or rectangles and exemplifies 18”x18” or 18”x36” (paragraph 0031, 0035, 0034). Kobayashi teaches the tiles can be in a modular arrangement where each tile is abutted next to one another with no space between adjacent tiles (paragraph 0016). All the embodiments of the claimed invention are preferred in Kobayashi. 
Brumbelow teaches that polyurethane foams are advantageously used as cushioning materials on carpet backings for carpet tiles if an integral pad is desired (paragraph 0165).
Muller teaches that tufted pile carpet tiles with backings desirable should be wash durable and maintain their integrity upon being washed in a washing machine (paragraph 0074).
Hoyt teaches it is conventional in the art to heat set polyamide yarns used in carpet piles so that the yarns are provided with dimensional stability and that the yarns are useful as face fibers in carpeting (paragraphs 0003-0004). Hoyt teaches that polyamide carpets shrink during heat setting (paragraph 0003).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the advertising methods of Worth by using the carpet construction of Kobayashi because Kobayashi teaches carpet tiles are conventionally made of pile yarns tufted into a primary backing of nonwoven material and containing a vulcanized nitrile rubber backing and are typically in a square configuration of overlapping dimensions such as 18”x18”. It would have been further obvious to add a polyurethane foam as an additional backing layer to the floorcovering article as Brumbelow teaches it provides extra cushioning. The polyurethane foam layer is an optional component only applied if extra cushioning is desired as taught by Brumbelow, so preparing washable carpet tiles free of polyurethane foam is also an effective carpeting embodiment.  Making carpet systems of one type of floorcovering article with polyurethane foam layer and a washable tile free from a polyurethane foam is obvious as both types of carpeting are known in the art as effective floorcoverings and different patterned or types of tiles may be mixed and matched to prepare a custom floor display. Applicant has not provided evidence to the criticality of this combination of floor covering and washable tile carpet system, therefore selecting from known configurations of tiles is obvious
It would have been obvious that the tiles had dimensions that remain unchanged after at least one wash cycle and reusable after one commercial or residential wash cycle as Muller teaches tiles should be wash durable and maintain their integrity upon being washed in a washing machine. It would have been obvious from the teachings of Worth to provide potential consumers a floor display with possible tile samples for purchase and allow for them to insert and arrange the samples on the support surface in a desired pattern and walk by the arranged sample on the floor to simulate what the arrangement would look like in their homes. Using commercially available tiles of the claimed constructions of Kobayashi and adding cushioning polyurethane foam backing of Brumbelow in the displays would be obvious. It would be further obvious to ensure the tiles be wash durable in case of soiling or dirt in the home of the purchaser for ease of cleaning and reinstalling after cleaning. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the carpet tiles of Worth and Kobayashi by using a preshrunk tile as Hoyt teaches this is conventional for carpets using nylon and polyamide materials to provide preshrinking and dimensional stability. Preshrinking would be obvious and advantageous to carpet tiles which are intended to be washed as they would require dimensional stability so they stay the same size in the cleaning process and when they are reinstalled after cleaning. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINA S KHAN/Primary Examiner, Art Unit 1761